DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered. 

Status of Rejections 

Claims 1, 2, and 4-25 are pending. Claims 9-25 are withdrawn. Amendments to claims 1 and 4 filed on 07/06/2021 are acknowledged. 

The previous rejection of claims 1, 2, and 4-8 under 35 USC 103 is withdrawn in view of amendments of the claims by the applicants. 

Drawings

The drawings are objected to because the relative dimensions of the electrode 302 and the frame 311 appear to be inconsistent in Fig. 3A and Fig. 3B. While Fig. 3A suggests that the frame surrounds the electrode and has at least two dimensions larger than the electrode, Fig. 3B appears to suggest that the frame and the electrode and have at least two same dimensions. 

The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “the first portion of the first current collector disposed between the first porous electrode and the first frame and the sealant” and “the first portion of the second current collector disposed between the second porous electrode and the second frame and the sealant”  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. 

Regarding claim 1, there appears to be insufficient written description support for the recited limitations “the first portion of the first current collector disposed between the first porous electrode and the first frame and the sealant” and “the first portion of the second current collector disposed between the second porous electrode and the second frame and the sealant.”

Further, with respect to the limitation "a sealant disposed adjacent to and between the first header plate and the second header plate,” while there is written description support for a sealant partially occupying a peripheral portion of the space between the first header plate and the second header plate, the remaining portion of the space between the first header plate and the second header plate being occupied by electrode(s), separator(s), and frame(s), there appears to be insufficient written description support for the full scope of the recited limitation “a sealant disposed adjacent to and between the first header plate and the second header plate.” 

Further, with respect to the limitation "the sealant, the first header plate, and the second header plate defining a space accommodating the first porous electrode and the second porous electrode,” while there is written description support for the space defined by the sealant, the first header plate, and the second header plate accommodating the first porous electrode, the second porous electrode, the separator(s), and the frame(s), there appears to be insufficient written description support for the recited limitation that suggests that the space defined by the sealant, the first header plate, and the second header plate accommodates only the first porous electrode and the second porous electrode.

Claims 2-4 and 8 are rejected, because they depend from the rejected claim 1. 

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the limitation "the first portion of the first current collector disposed between the first porous electrode and the first frame and the sealant,” any entity is reasonably expected to be disposed between two entities and not three entities. It is unclear how the first portion of the first current collector is disposed between three entities - the first porous electrode, the first frame, and the sealant. 

Similarly, with respect to the limitation " the first portion of the second current collector disposed between the second porous electrode and the second frame and the sealant,” any entity is reasonably expected to be disposed between two entities and not three entities. It is unclear how the first portion of the second current collector is disposed between three entities - the second porous electrode, second frame, and the sealant.

Further, while Fig. 4, 4C, and 4E show the first portion of the each current collector disposed between the corresponding porous electrode and the sealant on one side and the header plate on the other side, none of the drawings shows the first portion of each current collector disposed between the corresponding porous electrode and the corresponding frame and the sealant. The inconsistency between the arrangements shown in the drawings and the arrangements defined in claim 1 makes the claim indefinite.

Further, while the limitation "a sealant disposed adjacent to and between the first header plate and the second header plate,” suggests that the entire space between the first header plate and the second header plate is occupied by the sealant, the specification suggests that the space between the electrodes and space occupied by the separator and the frames is not occupied by the sealant. The inconsistency between the specification and the claim makes the claim indefinite.

Claims 2 and 4-8 are rejected, because they depend from the rejected claim 1. 

Response to Affidavit 

Applicants’ affidavit dated 07/06/2021 has been duly considered, but the assertions regarding unexpected results are not persuasive. Further, the statement that the current collector can be shared by two adjacent electrodes appears to be inconsistent with the claim limitations “the first portion of the first current collector disposed between the first porous electrode and the first frame and the sealant” and “the first portion of the second current collector disposed between the second porous electrode and the second frame and the sealant.”

Potentially Allowable Subject Matter 

Claims 1, 2, and 4-8 as recited currently are free of prior art. 

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitations that “the first portion of the first current collector disposed between the first porous electrode and the first frame and the sealant” and “the first portion of the second current collector disposed between the second porous electrode and the second frame and the sealant.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795